Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

SOLID ELECTROLYTE MATERIAL AND BATTERY

Examiner: Adam Arciero	SN: 16/911,616	Art Unit: 1727          June 16, 2022

DETAILED ACTION
The Application filed on June 25, 2020 has been received. Claims 1-11 are currently pending and have been fully considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 is/are rejected under 35 U.S.C. 103 as being obvious over Asano et al. (WO 2018/025582 A1; using US 2019/0088995 A1 for citation purposes).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
As to Claims 1-3 and 11, Asano et al. discloses a solid electrolyte material and a battery having said solid electrolyte material between a positive electrode and a negative electrode (pg. 7, paragraph [0202]). Said solid electrolyte material is represented by Formula (1): Li6-3zYzX6, wherein 0<z<2 and X is Cl or Br and has a first and second crystal phase (Abstract and paragraph [0025]). Formula (1) overlaps with the claimed formula (1). At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the amounts of Li and Y to read on the claimed invention because Asano et al. teaches that a solid electrolyte material with a high lithium ion conductivity can be achieved and a secondary battery not generating hydrogen sulfide and having excellent safety can be achieved (paragraphs [0023 and 0027]).
As to Claims 4 and 9, Asano further teaches wherein the solid electrolyte material comprises an X-ray diffraction pattern having a peak in each of a first range, second range, and third range, wherein the first range is 25-28º; the second range is within 29-32º and the third range is within 41-46º (paragraph [0032]). These ranges overlap with the claimed ranges. The courts have held that in the case wherein the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05, I. At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the peaks to read on the claimed invention because Asano et al. teaches that a solid electrolyte material with a high lithium ion conductivity can be achieved (paragraph [0036]).
As to Claim 5, Asano does not specifically disclose the claimed fourth range. However, it is the position of the Office that the material of modified Asano intrinsically has the claimed fourth range, given that the composition of modified Asano and the claimed invention are the same. See MPEP 2112.
As to Claim 6, Asano does not specifically disclose the claimed X-ray diffraction pattern. However, it is the position of the Office that the material of modified Asano intrinsically has the claimed -ray diffraction pattern, given that the composition of modified Asano and the claimed invention are the same. See MPEP 2112.
As to Claim 7, Asano does not specifically disclose the claimed bromine sublattice for the first crystal phase. However, it is the position of the Office that the material of modified Asano intrinsically has the claimed bromine sublattice for the first crystal phase, given that the composition of modified Asano and the claimed invention are the same. See MPEP 2112.
As to Claim 8, Asano discloses wherein the first crystal phase comprises an atomic arrangement of Li3ErBr6 structure (paragraph [0026]).
As to Claim 10, Asano discloses wherein the solid electrolyte material comprises a second crystal phase (paragraph [0024]). Asano does not specifically disclose the claimed second crystal phase. However, it is the position of the Office that the material of modified Asano intrinsically has the claimed second crystal phase, given that the composition of modified Asano and the claimed invention are the same. See MPEP 2112.





This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,239,492 B2 in view of Asano et al. (WO 2018/025582 A1; using US 2019/0088995 A1 for citation purposes). The claims of the U.S. Patent No. 11,239,492 B2 teach the subject matter of the presently claimed invention except for the substation of Cl for Br in the formula (1).
However, Asano et al. discloses a solid electrolyte material and a battery having said solid electrolyte material between a positive electrode and a negative electrode (pg. 7, paragraph [0202]). Said solid electrolyte material is represented by Formula (1): Li6-3zYzX6, wherein 0<z<2 and X is Cl or Br and has a first and second crystal phase (Abstract and paragraph [0025]). Formula (1) overlaps with the claimed formula (1). At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the amounts of Li and Y to read on the claimed invention because Asano et al. teaches that a solid electrolyte material with a high lithium ion conductivity can be achieved and a secondary battery not generating hydrogen sulfide and having excellent safety can be achieved (paragraphs [0023 and 0027]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ARCIERO whose telephone number is (571)270-5116. The examiner can normally be reached Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM A ARCIERO/Examiner, Art Unit 1727